Citation Nr: 9919173	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

2. Entitlement to an evaluation in excess of 10 percent for 
an impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for more than eighteen 
years, prior to his separation in September 1995.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in June 1996, the RO granted service 
connection for sinusitis and impingement syndrome of the 
right shoulder, and assigned a 10 percent evaluation for each 
disability.  The veteran has disagreed with the initial 
rating assigned following the grant of service connection for 
each disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's sinusitis is manifested by some diminished 
sensitivity of smell and headaches.  

3. There is no clinical evidence of frequently incapacitating 
recurrences or severe headaches.

4. The veteran does not have more than one or two 
incapacitating episodes or more than three to six non-
incapacitating episodes of sinusitis per year.

5. The veteran's right shoulder disability manifests slight 
pain and tenderness, but motion is not limited at the 
shoulder level.  There is no evidence of nonunion or 
dislocation, or of functional impairment due to pain, 
weakness, or fatigue.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (as in effect prior 
to October 7, 1996); Diagnostic Code 6510 (effective 
October 7, 1996).

2. A rating in excess of 10 percent for impingement syndrome 
of the right shoulder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.10, 4.20, 4.21, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented claims which are not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Procelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


I.  Sinusitis

Factual background

The service medical records disclose that the veteran was 
treated for sinusitis with anosmia.  A CT of the sinuses in 
1987 revealed bilateral ethmoid inflammatory disease, as well 
as left frontal opacification, consistent with sinusitis.  In 
January 1990, he underwent an intranasal ethmoidectomy.  When 
the veteran presented for follow-up examination in February 
1990, he indicated that he had no problems and was doing 
well.  Physical examination disclosed that the splints were 
removed, and that there was minimal crusting noted.  The 
impression was of status post functional endoscopic sinuses 
surgery ("FES"), doing well.  

Subsequently dated service medical records reflect that in 
November 1993, and in October 1994, the veteran was found to 
have a medical history of chronic sinusitis, for which he 
underwent surgical treatment in 1990; and that he complained 
that the condition affected his sense of smell.  On each 
occasion, the reports of medical examination conducted by the 
service department revealed that the veteran's head, nose, 
and sinuses were clinically evaluated as normal.  On a report 
of medical history in May 1995, in conjunction with the 
discharge examination, the veteran reported a history of 
frequent or severe headaches and sinusitis.  It was noted 
that he had occasional sinusitis.  The sinuses were evaluated 
as normal on the separation examination in May 1995.

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in December 1995.  He 
complained that he could not smell.  He noted that he had 
decreased drainage and headaches following the in-service 
surgery.  He denied taking any medication.  He had noted a 
change in his ability to smell.  He related that he could not 
identify smells.  An examination revealed no scars.  There 
was no tenderness to percussion over the sinuses.  There was 
no nasal or post pharyngeal drainage.  An X-ray study of the 
sinuses revealed a small cyst in the left antrum and minimal 
mucosal thickening of the right ethmoid.  The sinuses were 
otherwise normal.  The diagnoses were left maxillary (antral) 
sinus cyst and sinusitis.

As noted above, by rating action dated in June 1996, the RO 
granted service connection for sinusitis and assigned a 10 
percent evaluation under the provisions of Diagnostic Code 
6510 of the VA's Schedule for Rating Disabilities.   

A Fee Basis ear, nose and throat examination was conducted in 
February 1998.  The veteran complained of an inability to 
smell normally.  He noted that he occasionally had some 
yellow drainage from the left nasal cavity and occasionally 
headaches, but noted that his sinus problems had decreased 
since his surgery.  He stated that when he was cooking 
something, he could smell something burning, but whenever he 
tasted food, he could identify it without any problem.  A 
clinical examination of the nose indicated that both airways 
were adequate.  On the left side, there was some reduction of 
the middle turbinates with some yellowish discharge in the 
area of the ethmoid and meatus.  The roof of the nose was not 
obstructed by polyps or congestion on either side.  An 
evaluation of the nasopharynx was normal.  There was no 
purulent discharge or any growth in the mouth.  No 
abnormality or infection was noted in the nasopharynx.  An 
evaluation of the veteran's smell indicated that he had no 
trouble identifying coffee, lemon and orange.  The impression 
was that the veteran had some residual discharge from his 
nose which might be secondary from the surgical procedure and 
not necessarily from a chronic infection.  The examiner also 
noted that the veteran had good ability to smell, but some 
hyposmia for certain smells.  The examiner added that there 
was not sufficient evidence to change the veteran's rating 
for a sinus or smelling problem.

Analysis

A 30 percent evaluation may be assigned for sinusitis when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  When there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent evaluation is 
assignable.  Diagnostic Code 6510 (effective October 7, 
1996).

A 30 percent evaluation may be assigned for sinusitis which 
is severe; with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  When moderate, with discharge or 
crusting or scabbing, infrequent headaches, a 10 percent 
evaluation may be assigned.  Diagnostic Code 6510 (as in 
effect prior to October 7, 1996).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  The Board notes that 
the veteran was informed in the supplemental statement of the 
case issued in January 1999 of the provisions of both 
regulations which have been in effect during the course of 
his appeal.

As noted above, in order to assign a higher rating, the 
evidence must show that the veteran's sinusitis is severe, or 
that he has the requisite number of incapacitating or non-
incapacitating episodes each year.  The record in this case 
fails to support his claim.  The service medical records 
reflect that while the veteran has been diagnosed with 
chronic sinusitis, and while surgery was performed in January 
1990, the separation examination conducted of the veteran in 
May 1995 was essentially normal, revealing no symptomatology 
associated with his sinus condition.  Moreover, during the 
December 1995 VA examination, the only abnormal finding 
concerned a reported loss of smell.  There was no indication 
of any drainage or crusting.  Similarly, on the most recent 
VA examination, the veteran denied taking any medication for 
sinusitis.  The Board concedes that there was some residual 
discharge from the nose, but there was no purulent discharge 
found on examination in February 1998.  It is significant to 
note that the veteran has not reported having any 
incapacitating episodes of sinusitis.  He described only 
occasional drainage.  

The evidence in support of the veteran's claim consists 
exclusively of his statements regarding the severity of his 
sinusitis.  In contrast, the medical findings on examination 
are of greater probative value, and do not demonstrate that 
an increased rating is warranted.  The Board emphasizes that 
it has considered both the old and the revised version of the 
pertinent regulation.  There is no objective evidence that 
the veteran's service-connected sinusitis is more than 
moderate, or that his symptoms have produced any 
incapacitating episodes of sinusitis.  The Board concludes, 
accordingly, that an evaluation in excess of 10 percent is 
not warranted.


II.  Impingement Syndrome of the Right Shoulder

Factual background

The service medical records show that the veteran was seen in 
July 1992 for complaints concerning his right shoulder.  No 
trauma was reported.  An examination revealed tenderness of 
the acromioclavicular joint.  There was no edema.  Slight 
tenderness was reported.  The impression was mild arthritis.  
On a report of medical history in connection with the 
separation examination in May 1995, the veteran reported 
occasional right shoulder tenderness.  A clinical evaluation 
of the upper extremities on examination in May 1995 was 
normal.   

On VA general medical examination in December 1995, the 
veteran complained of pain and decreased range of motion of 
the right shoulder.  He stated that he had to depend on using 
his left hand to lift objects.  He was not taking any 
medication.  Range of motion of the right shoulder showed 
that flexion and abduction were from 0 to 180 degrees.  
External rotation was from 0 to 90 degrees and internal 
rotation was from 0 to 10 degrees.  No crepitus was noted.  
There was tenderness over the glenoid fossa and 
acromioclavicular joint.  No deformity or swelling was 
reported.  An X-ray study of the right shoulder was negative.  
The diagnosis was impingement syndrome of the right shoulder.   

The veteran was afforded a VA examination of the joints in 
February 1998.  He reported pain in the right shoulder 
radiating to his hand.  He also noted that the shoulder was 
sometimes stiff.  He denied having any swelling, warmth or 
dislocation.  He stated that it occasionally locked and felt 
weaker.  The veteran noted that his pain was worse after 
gardening or exercise and that the pain lasted for one day.  
He noted that he had flare-ups about once per month.  It was 
indicated that the veteran was right-handed.  Active flexion 
of the right shoulder was to 165 degrees; abduction was to 
150 degrees; external rotation was to 100 degrees and 
internal rotation was to 60 degrees.  Passive flexion of the 
right shoulder was to 170 degrees; abduction was to 160 
degrees; external rotation was to 100 degrees; and internal 
rotation was to 70 degrees.  It was indicated that the 
veteran had slight pain in the final 10 degrees of active 
elevation.  There was no evidence that the veteran's range of 
motion was additionally limited by pain or fatigue.  There 
was no edema, instability or weakness.  There was slight 
tenderness of the lateral aspect of the acromion.  X-ray 
studies of the right shoulder were normal and showed no 
arthritis.  The diagnosis was mild right shoulder tendonitis.  

Analysis

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, when an unlisted condition 
is encountered, the Board is permitted to rate that condition 
under a closely rated disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27; see also Lendermann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Dewinski, 2 Vet. App. 625 (1992).  In 
this case, the veteran's service-connected impingement 
syndrome of the right shoulder has been rated by analogy 
under Diagnostic Code 5203, for impairment of the clavicle or 
scapula.

Under Diagnostic Code 5203, a 20 percent rating is assignable 
for dislocation of the clavicle or scapula of the major 
extremity.  A 20 percent rating may also be assigned for 
nonunion of the clavicle or scapula with loose movement.  
Without loose movement, a 10 percent rating is assignable.  A 
10 percent rating may also be assigned for malunion of the 
clavicle or scapula.  This regulatory provision also permits 
a rating based on impairment of function of the contiguous 
joint.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a 20 percent evaluation may be 
assigned for limitation of motion of the arm of the major 
extremity to the shoulder level.  See Diagnostic Code 5201 
(1998).

When all of the medical evidence of record is evaluated under 
the VA's Schedule for Rating Disabilities, it is apparent the 
veteran has slight pain and tenderness in the right shoulder 
joint, as demonstrated by objective findings noted during 
service and on the reports of VA examination in 1995 and 
1998.  The Board notes that while some limitation of motion 
of the right shoulder is shown on recent VA examination, it 
is evident from record that the veteran was able to 
demonstrate both flexion and abduction of the right shoulder 
well beyond the shoulder level.  Further, the record reflects 
no evidence of dislocation or nonunion of the shoulder.  
Although the VA examiner in February 1998 noted that the 
veteran had some pain at the extremes of flexion, there was 
likewise no evidence that the range of motion maneuvers were 
limited by pain, weakness, or fatigue.  The Board determines, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements 
concerning the severity of his right shoulder disability.  In 
view of the foregoing, the Board must conclude the assignment 
of an evaluation in excess of 10 percent for the veteran's 
for impingement syndrome of the right shoulder is not 
warranted.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of pain or fatigue in the right 
shoulder.  Therefore, a higher rating is not warranted under 
these provisions.

ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied.

An evaluation in excess of 10 percent for an impingement 
syndrome of the right shoulder is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

